Case 1:18-mc-91413-PBS Document 3 Filed 10/02/18 Page 1 of 1

UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS

In Re: Application for Exemption from the ) Miscellaneous Business Docket No.
Electronic Public Access Fees for ) 18-mc- 91413 -PBS
Sudha Mani )
ORDER

This matter is before the Court upon the application and request by Sudha Mani for exemption
from the fees imposed by the Electronic Public Access fee schedule adopted by the J udicial
Conference of the United States Courts.

The Court finds that Sudha Mani, an individual researcher associated with an educational
institution, falls within the class of users listed in the fee schedule as being eligible for a fee
exemption. Additionally, Ms. Mani has demonstrated that an exemption is necessary in order to
avoid unreasonable burdens and to promote public access to information Accordingly, Ms. Mani
shall be exempt from the payment of fees for access via PACER to the electronic case files
maintained in this court, to the extent such use is incurred in the course of researching civil cases
involving contract enforcement. Ms. Mani shall not be exempt from the payment of fees incurred
in connection with other uses of the PACER system in this court. Additionally, the following
limitations apply:

1. this fee exemption applies only to Ms. Mani, PACER Account No. 3524811, and is Valid
only for the purposes stated above;

2. this fee exemption applies only to the electronic case files of this court that are available
through the PACER system;

3. by accepting this exemption, Ms. Mani agrees not to sell for profit any data obtained as a
result of receiving this exemption;

4. Ms. Mani is prohibited from transferring any data obtained as a result of receiving this

exemption, including redistribution via internet-based databases;
5. this exemption is valid until October 31, 2019.

This exemption may be revoked at the discretion of the Court at any time. A copy of this Order
shall be sent to the PACER Service Center.

Daced this 2 day ofM_, 2018.

©;;:@ §<WO

Patti B. Saris, Chief Judge

